 



Exhibit 10.8
SUMMARY SHEET FOR
EXECUTIVE OFFICER COMPENSATION
Annual Incentive (Short-Term) Compensation Earned in Fiscal 2005
The amounts of the short-term incentive compensation awards for the Company’s
Named Executive Officers (as defined in Item 402(a)(3) of Regulation S-K) for
the fiscal year ended April 30, 2005 were as follows:

                              Award based             upon objective            
performance   Discretionary Name   Position   goals   award
Mark A. Ernst
  Chairman of the Board, President and Chief Executive Officer     217,140      
181,500  
Jeffery W. Yabuki
  Executive Vice President and Chief Operating Officer     80,408       64,766  
Robert E. Dubrish
  President and Chief Executive Officer, Option One Mortgage Corporation    
142,241       61,100  
Steven Tait
  President, RSM McGladrey Business Services, Inc.     302,784       74,700  
Nicholas J. Spaeth
  Senior Vice President and Chief Legal Officer     63,168       38,400  

Long-Term Incentive Compensation Awarded in Fiscal 2006
Long-term incentive compensation awards under the Company’s 2003 Long-Term
Executive Compensation Plan were granted on June 30, 2005 to the Named Executive
Officers in the following amounts:

                      Securities     Shares of   Name   Underlying Options    
Restricted Stock  
Mark A. Ernst
    130,000       15,000  
Jeffery W. Yabuki
    80,000       8,000  
Robert E. Dubrish
    70,000       7,000  
Steven Tait
    50,000       7,000  
Nicholas J. Spaeth
    25,000       5,000  

The options and restricted stock vest in annual equal installments over three
years following the date of grant or award. The grant of options and award of
shares of restricted stock were made pursuant to the terms of the 2003 Long-Term
Executive Compensation Plan and the terms of the individual award agreements.

 



--------------------------------------------------------------------------------



 



Fiscal 2006 Base Salary Increases
The following table sets for the annual base salaries of the Named Executive
Officers for fiscal years 2005 and 2006:

                  Name   2005     2006  
Mark A. Ernst
    825,000       860,000  
Jeffery W. Yabuki
    470,000       550,000  
Robert E. Dubrish
    470,000       490,000  
Steven Tait
    415,000       425,000  
Nicholas J. Spaeth
    400,000       412,000  

Performance Criteria for Fiscal 2006 Short-Term Incentive Compensation
The Company’s short-term incentive compensation consists of an objective
incentive compensation component based upon annual financial targets tied to
business unit or overall corporate results (the “Financial STI Component”) and a
discretionary incentive compensation component based on the achieving
pre-established individual or strategic objectives (the “Discretionary STI
Component”). The Financial STI Component will constitute 80% of targeted
short-term incentive compensation for fiscal year 2006, with the Discretionary
STI Component constituting the remaining 20% of targeted short-term incentive
compensation.
Fiscal year 2006 performance criteria under the Financial STI Component will
vary among business segments, but generally will consist of the following:
(i) the degree to which the Company attains targeted year-over-year growth in
diluted earnings per share; (ii) year-over-year growth in retail tax services
clients; (iii) year-over-year reduction in mortgage origination costs as a
percentage of mortgage origination volume; (iv) year-over-year increase in
mortgage origination volume; (v) year-over-year increase in business segment
pre-tax earnings; and (vi) business segment year-over-year growth. Under the
Financial STI Component, participants can earn more or less than the target
award (from 0% to 200% of the target award) depending upon how actual results
compare to the pre-established performance targets.
Payments under the Discretionary STI Component for fiscal year 2006 will be
based upon achievement of strategic and individual performance objectives that
support the Company’s priorities. Actual incentive payouts under the
Discretionary Objective STI Component could be from 0% to 200% of the target
award.

 